Citation Nr: 1003839
Decision Date: 01/26/10	Archive Date: 03/15/10

Citation Nr: 1003839	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-20 854	)	DATE JAN 26 2010
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignant fibrous 
histiocytoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a November 2008 decision, the Board denied service 
connection for malignant fibrous histiocytoma and its 
residuals on the basis that, although the Veteran had had 
malignant fibrous histiocytoma surgically removed in November 
1986, the cancer had been in remission since that time and 
the Veteran had not had any residual disability at any point 
during the pendency of his September 2004claim.

The Veteran filed a motion for reconsideration of the Board's 
November 2008 decision pursuant to 38 C.F.R. §§ 20.1000 and 
20.1001, on the basis that the Board failed to apply the 
appropriate law. 

The Motion was granted by the Board in a June 2009 Order For 
Reconsideration.  As explained below, on reconsideration, the 
Board has determined that there remains no allegation of 
error of law or fact for the Board to address.  Consequently, 
the appeal is being dismissed.  This dismissal action by the 
Board replaces the Board's November 2008 decision. 


FINDING OF FACT

In a July 2009 rating decision, the RO granted service 
connection for malignant fibrous histiocytoma, associated 
with herbicide exposure, with a 100 percent evaluation 
effective December 16, 1986, and a noncompensable evaluation 
from December 1, 1987.





CONCLUSION OF LAW

There is currently no justiciable case or controversy for 
active consideration by the Board on the issue of entitlement 
to service connection for malignant fibrous histiocytoma.  38 
U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

Subsequent to the Board's June 2009 Order For 
Reconsideration, the RO, in a July 2009 rating decision, 
granted service connection for malignant fibrous 
histiocytoma, associated with herbicide exposure, with a 100 
percent evaluation effective December 16, 1986, and a 
noncompensable evaluation from December 1, 1987.  As the 
Veteran has already been granted service connection for the 
disability at issue in this appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review this claim.


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to service connection for 
malignant fibrous histiocytoma is dismissed.



  ______________________________            
______________________________
               SHANE A. DURKIN                                          
N. R. ROBIN
                Veterans Law Judge                                       
Veterans Law Judge
          Board of Veterans' Appeals                           
Board of Veterans' Appeals



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


Citation Nr: 0838712	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for malignant fibrous histiocytoma and its 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the appellant had previously submitted a 
claim of service connection for a tumor in December 1986, and 
that this claim was denied by the RO in August 1987.  In 
particular, it was found that the available evidence did not 
support the conclusion that the veteran's tumor was related 
to service, as his service treatment records were negative 
for any complaints, manifestations, or diagnosis of a tumor 
of the back.  That decision was not appealed, and it became 
final.

In September 2004, the appellant submitted a claim for 
service connection for malignant fibrous histiocytoma, 
secondary to Agent Orange exposure, based on the tumor he had 
removed in 1986.

At the time of the 1987 rating decision denying service 
connection for a tumor, entitlement to service connection for 
a specific disorder on a presumptive basis, based upon 
exposure to Agent Orange in service, was not available.  
Since the 1987 rating decision, the pertinent regulations 
have undergone multiple substantive changes leading to the 
current regulations, which allow for service connection for 
malignant fibrous histiocytoma on a presumptive basis due to 
Agent Orange exposure for certain veterans who served in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  
Therefore, the applicant's later claim, asserting rights that 
did not exist at the time of the prior claim, is necessarily 
a different claim.  See Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); Sawyer v. 
Derwinski, 1 Vet. App. 130, 133 (1991); see also Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Thus, the appellant's current claim of service connection for 
malignant fibrous histiocytoma, secondary to Agent Orange 
exposure, shall be treated as a claim separate and distinct 
from the claim filed in December 1986 and denied in August 
1987.  As a result, the issue of new and material evidence 
has no bearing on this particular case.


FINDING OF FACT

The veteran's malignant fibrous histiocytoma appears to have 
been in remission since his 1986 surgery, and he does not 
currently have any residual disability.


CONCLUSION OF LAW

The criteria for service connection for malignant fibrous 
histiocytoma and its residuals are not met.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: VA currently 
recognizes the following diseases as associated with exposure 
to herbicides: Chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

History and Analysis

The veteran contends that he was exposed to Agent Orange 
while in service and this later led to the development of 
malignant fibrous histiocytoma.  The veteran asserts that 
under the presumption provided by 38 C.F.R. § 3.309(e), he 
should be afforded presumptive service connection for 
malignant fibrous histiocytoma and its residuals, due to 
exposure to herbicides.  In lieu of presumptive service 
connection, the Board must also consider whether he is 
entitled to direct service connection for malignant fibrous 
histiocytoma and its residuals.  See Combee, supra.

The Board notes that the veteran's DD-214 shows he served as 
an infantryman in the Army and received the Vietnam Service 
Medal, Vietnam Campaign Medal and Combat Infantryman's Badge 
for his service in Vietnam.  The veteran meets the definition 
of service in the Republic of Vietnam for the purpose of 
entitlement to a presumption of herbicide exposure.  
Therefore it is conceded that the veteran is entitled to a 
presumption of herbicide exposure. 

Service treatment records are negative for any complaints, 
treatment, or diagnosis of malignant fibrous histiocytoma or 
its residuals.

Post-service medical evidence reveals that in January 1982 
the veteran presented with mass lesions of his back.  The 
veteran reported that the masses were growing larger.  These 
lesions were surgically removed and a tissue report indicated 
that the tissue showed a multinodular subcutaneous tumor 
composed of interlacing bundles of fibrocytic cells showing 
moderate cellularity in some areas.  The tumor was 
unencapsulated and extended into some areas of the lower 
dermis.  No mitotic figures were observed in multiple 
sections and only mild focal nuclear pleomorphism was noted.  
The diagnosis was subcutaneous lesion, back, suggestive of 
nodular fasciitis.  

VA medical records show that the veteran underwent an 
operation in November 1986 for removal of histiocytoma, lower 
back.  He was admitted to the hospital with a history of 
having a small lump in the back which the doctors thought had 
recurred.  Preparation for excision of the lesion was done 
and the lesion was removed.  The veteran recovered from the 
surgery well without any complications and was discharged 
with a well healed wound.  A tissue examination of the tissue 
removed during the surgery showed two nodules deep into the 
subcutaneous tissue.  One was well circumscribed and the 
other was infiltrating, they were both composed of spindle-
shaped cells showing storiform patter.  In the areas of 
plemorphism there were some mitotic figures which varied form 
0 to 2 per high-power field.  The diagnosis of the tissue was 
malignant fibrous histiocytoma.  

A January 1988 private treatment record notes the veteran was 
presenting with neck, back and leg pain.  In the history 
reported in the treatment record, it is noted that the 
veteran had a histiocytoma removed from his left flank area 
in November 1986.  The histiocytoma was noted as a 
nonrecurring malignancy unrelated to the complaints he was 
being seen for.

Subsequent VA treatment records from 1989 refer to the 
veteran's history of having a malignant fibrous histiocytoma 
excised from his back in 1986.  In October 1989 the veteran 
had a tumor excised from his left forearm.  Pathology 
indicated that the lesion was a lipoma.  The veteran's 
postoperative course was uneventful and he healed well.  

VA treatment records from 1997 to 2004 show that the veteran 
has been treated for facial dermatitis since May 2001.  There 
are notations that mention comedones/lichem simplex and mild 
to moderate acne-folliculitis on the face and back from 
November 2001.  A history of a 1986 histiocytoma of the left 
lower back is also noted.  There are a number of other 
conditions the veteran appeared to be treated for, including 
a history of back and neck pain, along with lumbar 
radiculopathy and degeneration of intervertebral disc.  None 
of these issues are linked in any way to the veteran's 
malignant fibrous histiocytoma, however, and the veteran has 
not indicated any of these other health problems are 
residuals of malignant fibrous histiocytoma.

The veteran is presumed to have been exposed to herbicides 
due to his service in the Republic of Vietnam and therefore 
his malignant fibrous histiocytoma is subject to presumptive 
service connection, pursuant to 38 C.F.R. § 3.309.  His 
malignant fibrous histiocytoma appears to have been in 
remission for over fifteen years before he filed his claim, 
however, and there do not appear to be any residuals directly 
associated with it.  

While the Board is sympathetic to the fact that the veteran 
suffered from a malignant fibrous histiocytoma in 1986, there 
is no competent medical evidence of record showing that he 
currently has malignant fibrous histiocytoma or any residuals 
associated with it.  The veteran filed his claim in 2004.  
The Board finds that the evidence of record shows that the 
veteran suffered from a malignant fibrous histiocytoma in 
1986.  The histiocytoma was removed, it has been in remission 
since then and he has no current residual disability as a 
result.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, this claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for malignant fibrous 
histiocytoma and its residuals must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for service connection for 
malignant fibrous histiocytoma and its residuals, by a letter 
in October 2004, before the adverse rating decision that is 
the subject of this appeal.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  See Dingess, supra.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
the specific notice required by Dingess, as his claim for 
service connection is being denied.  Id.  Issues concerning 
the degree of disability or the effective date of the award 
do not arise here.  Despite any deficient notice provided to 
the appellant on these two elements, the Board finds no 
prejudice to the appellant in the processing of a final 
decision.  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The veteran also submitted private medical 
records.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for malignant fibrous histiocytoma and its 
residuals is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


